Citation Nr: 1400306	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-17 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for traumatic arthritis of the right knee. 

2.  Entitlement to a disability rating in excess of 10 percent for right knee osteoarthritis, status post meniscectomy, with instability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to February 1992, including service in Southwest Asia. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued the Veteran's 10 percent disability rating for right knee meniscus tear, status post meniscectomy, with instability.  

While the Veteran's appeal regarding the rating assignment for his service-connected right knee meniscal condition with instability has remained pending, the RO additionally considered and denied entitlement to an increased disability rating for associated traumatic arthritis of the right knee in a June 2009 rating decision.  The Board deems all components of the right knee disability to be on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge regarding the severity of his service-connected knee disabilities in September 2013.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.





REMAND

At the February 2013 VA examination, the Veteran denied flare-ups of right knee symptoms.  The Veteran contended during his September 2013 hearing, however, that he experienced swelling and increased pain every day at the end of the day.  The Board interprets the Veteran's statements as evidence of flare-ups of right knee disability.  Thus, the evidence of record reflects a worsening of the disability since the last examination.  Hence, a new examination is required, in which the examiner should expressly consider the extent of any additional limitation of function, to include during flare-ups.  Additionally, as the Veteran expressed dissatisfaction with the manner in which his prior examination had been conducted, the new examination should be performed by another examiner.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records, pertaining to treatment for his service-connected right knee disabilities, from the VA Healthcare System in Houston, Texas, to include all records from the Beaumont Outpatient Center, dated since December 2008.  

All reasonable attempts should be made to obtain these records.  If requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA orthopedic examination of his right knee with a different VA examiner from the one that conducted the February 2013 examination.  

The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should identify any and all orthopedic manifestations associated with the Veteran's service-connected right knee disabilities and fully describe the extent and severity of those manifestations.  

The examiner should specifically address the following:

a)  Report right knee ranges of motion in degrees, and state the point at which any pain is demonstrated.

b)  Comment on whether and to what extent there is incoordination, weakened movement, or excess fatigability on use of the right knee.  Specifically, indicate whether there is likely to be any limitation of motion due: to (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss.  

c)  Provide an opinion as to whether pain could significantly limit functional ability, including limitation of motion, during flare-ups or when the right knee is used repeatedly over a period of time.  

This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  

All limitation of function, including due to pain on use, must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

d)  After reviewing the most recent radiographic images of the Veteran's right knee, describe all degenerative changes found to be present.

e)  Determine whether the Veteran has any favorable or unfavorable ankylosis of the right knee.

f)  State whether there is objective evidence of lateral instability or subluxation of the Veteran's right knee, and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation.  

g)  Indicate the type and severity of any residual symptomatic associated with the Veteran's right knee meniscectomy.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should specifically address all lay contentions raised by the Veteran, including contentions regarding right knee instability, flare-ups of right knee disability, and painful right knee motion.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's increased rating claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


 
_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).


